Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-16-00117-CV

                                      Arturo CASTRO,
                                          Appellant

                                               v.

                                     Leticia Y. MUNOZ,
                                           Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-16894
                        Honorable Janet P. Littlejohn, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. We order
all costs of this appeal are assessed against appellant Arturo Castro.

       SIGNED April 20, 2016.


                                                _________________________________
                                                Luz Elena D. Chapa, Justice